IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-504-CR



ANNE GEISTAUTS ELGIN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY, 

NO. 86,841, HONORABLE R. L. BLANN, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of driving while intoxicated.  Tex. Rev. Civ. Stat.
Ann. art. 6701l-1 (West Supp. 1993).  The county court at law assessed punishment at
incarceration for sixty days and a $450 fine, probated.
	After the State rested at the guilt stage, appellant moved for an instructed verdict
of not guilty on the ground that the State had not proved that the offense occurred in Tom Green
County.  The motion was overruled.  The court then granted the State's motion to reopen, after
which the arresting officer was recalled to testify that the events in question took place in Tom
Green County.  In her two points of error, appellant contends the court erred by overruling her
motion for instructed verdict and by permitting the State to reopen.
	The court shall allow testimony to be introduced at any time before the argument
of a cause is concluded, if it appears that it is necessary to the due administration of justice.  Tex.
Code Crim. Proc. Ann. art. 36.02 (West 1981).  This statute has been construed to mean that a
trial court commits reversible error when it refuses a timely request to reopen for the purpose of
producing relevant and admissible evidence.  Rogers v. State, 774 S.W.2d 247, 263 (Tex. Crim.
App. 1989).  It is not an abuse of discretion to permit the State to reopen after the defendant
moves for an instructed verdict.  Boatright v. State, 472 S.W.2d 765, 770 (Tex. Crim. App. 1971).
	The court did not err by granting the State's motion to reopen.  The officer's
testimony is sufficient to prove venue in Tom Green County.  Points of error one and two are
overruled.
	The judgment of conviction is affirmed.

[Before Chief Justice Carroll, Justices Aboussie and Jones; Justice Jones Not Participating]
Affirmed
Filed:   July 7, 1993
[Do Not Publish]